731 N.W.2d 93 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Sandy Sean HOLT, Jr., Defendant-Appellant.
Docket No. 128034. COA No. 250580.
Supreme Court of Michigan.
May 18, 2007.
On April 11, 2007, the Court heard oral argument on the application for leave to appeal the December 21, 2004 judgment of the Court of Appeals. On order of the Court, the application is again considered. MCR 7.302(G)(1). In lieu of granting leave to appeal, we AFFIRM the result reached by the Court of Appeals that there was no violation of the 180-day rule of MCL 780.131(1) and 780.133, but not the rationale it employed to reach that result. We affirm that result because the defendant did not establish that the Department of Corrections caused to be delivered by certified mail to the prosecuting attorney the written notice, request, and statement as required by MCL 780.131(1). The rationale of the Court of Appeals opinion on this issue is VACATED. In all other respects, leave to appeal is DENIED, because we are not persuaded that *94 the remaining questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., would deny leave to appeal.
MARILYN J. KELLY, J., would reverse because she believes the prosecution waived any complaints about the statutory notice, for the reasons set forth in her statement contained in this Court's order dated January 19, 2007.